DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that Guinn does not teach that “the selected lighting configuration comprises a privileged lighting configuration…” The examiner must respectfully disagree. Guinn discloses various different lighting configurations, including lighting configurations based on a player meeting an entitlement threshold set by a game machine operator, the examiner broadly and reasonably interprets such a configurations a privileged lighting configuration (paragraph [0054], paragraph [0058], the visual indications such as the LEDs that may turn on, off, and blink, the operator can set validation or entitlement thresholds which must be met and be provided with visual indications of entitlement).
Applicant argues that Guinn does not teach that “the different lighting configuration comprises one of an inactive lighting configuration and an active lighting configuration”. The examiner must respectfully disagree. Guinn discloses that the lighting configurations can be based on the amount of funds a player has provided to the gaming machine exceeding a set threshold or not, as such the lighting configuration can indicate an active (exceeding threshold) or inactive (not exceeding threshold) configuration (paragraph [0053] - paragraph [0054], paragraph [0061], the comp module may evaluate the amount of funds which were provided to the machine. If the amount of funds exceeds a threshold, a visual indication might be provided, the visual indications such as the LEDs that may turn on, off, and blink, the operator can set validation or entitlement thresholds which must be met and be provided with visual indications of entitlement. This makes it possible for bartenders, hostesses and other personnel to know when a player…is not entitled to comps, Dip switch 1 may set a minimum funding level (bills, coins, tickets, etc. associated with the machine) to control a blue qualifier LED).
Applicant argues that Guinn does not disclose that “the inactive lighting configuration indicates that the player is seated at the gaming machine but has not established or maintained a minimum credit balance on the electronic gaming machine”. The examiner must respectfully disagree. Guinn discloses that an inactive lighting configuration may be utilized to indicate that a player is sitting at a gaming machine but not exceeding an operator set threshold (paragraph [0055], hosts or bartenders no longer have to guess whether a particular player is eligible for such free gifts (such as by trying to simply watch a player to see if they are wagering at a machine or just sitting at the machine, etc.)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715

/KANG HU/            Supervisory Patent Examiner, Art Unit 3715